Citation Nr: 0202271	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  96-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Timeliness of filing request for waiver of recovery of 
overpayment of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1953 to April 1955, and who died in 
August 1989.


FINDINGS OF FACT

1.  The appellant received a letter dated May 16, 1992, 
notifying her of her overpayment and her right to request 
waiver of the overpayment within 180 days.

2.  The appellant's request for waiver was not received until 
December 1994, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
improved death pension benefits was not filed by the 
appellant.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963 (b), 3.1(q) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  In this regard, the appellant and her 
representative have been provided with a statement of the 
case informing them of the evidence considered, the governing 
legal criteria, and the reasons for the decision reached.  
The appellant requested a personal hearing and has been 
offered the opportunity to have that hearing, but indicated 
that she desired to withdraw her request for a personal 
hearing.  The appellant and her representative have been 
offered the opportunity to submit additional evidence and 
argument, and the appellant has submitted statements.  
Therefore, the VA has complied with the VCAA and the Board 
concludes that it may now proceed, without prejudice to the 
appellant, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In August 1989 the appellant submitted her claim for improved 
death pension benefits.  By official letter, dated in 
November 1989, the appellant was notified of her award of 
improved death pension benefits.

By official letter dated May 16, 1992, the appellant was 
notified, at her most recent address of record, of an 
overpayment in her improved death pension benefits in the 
calculated amount of $5,598.  This letter informed her of her 
rights, including that if she desired to request waiver of 
recovery of the overpayment she must do so within 180 days.  
There is no indication that the letter was not properly 
delivered.

The appellant does not indicate that she did not receive the 
letter, but indicates that, on May 30, 1992, she submitted a 
letter requesting explanation and indicating that she did owe 
the overpayment.  The record indicates that on December 29, 
1994, the appellant submitted statements together with a 
September 1994 notice of overpayment, bearing the same 
address as the May 1992 notice of overpayment, including a 
letter dated May 30, 1992.  The record indicates that the 
date of receipt of the letter bearing the date May 30, 1992, 
was December 29, 1994.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § .963(b).  
Notice means written noticed sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).

Although the appellant has indicated that she submitted a 
letter dated May 30, 1992, the record does not indicate that 
this letter was submitted within 180 days of the May 16, 
1992, notification.  Rather, the record reflects that the 
letter, dated May 30, 1992,  was submitted in December 1994.  
Further,  there is no evidence that the appellant did not 
receive the May 1992 notification and there is evidence that 
she did receive this letter because she has acknowledged 
receipt thereof.  On the basis of the evidence of record, a 
preponderance of the evidence supports a finding that the 
appellant received the May 1992 notification and a 
preponderance of the evidence supports a finding that the 
appellant's first request for waiver of the overpayment, 
referred to in the May 1992 notification, was received in 
December 1994.  Therefore, a preponderance of the evidence is 
against a finding that the appellant submitted a timely 
request for waiver of the overpayment of improved death 
pension benefits in the calculated amount of $5,598.


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
filed and the appeal is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

